Exhibit Transcript of ImageWare Systems (IWSY) First Quarter 2008 Results Conference Call May 20, 2008 Participants Christiane Peltz, LHA, Investor Relations Jim Miller, Chairman and CEO Wayne Wetherell, CFO Presentation Operator Greetings, and welcome to the ImageWare Systems First Quarter 2008 Results Conference Call.At this time, all participants are in a listen-only mode.A question and answer session will follow the formal presentation.If anyone should require operator assistance during the conference, please press star-zero on your telephone keypad.As a reminder, this conference is being recorded.It is now my pleasure to introduce your host, Ms. Christiane Peltz from LHA.Thank you, Ms.
